   Case: 1:21-cv-00768-PAB Doc #: 3 Filed: 07/23/21 1 of 3. PageID #: 14




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 Ernest C. Harris,                            )       CASE NO. 1:21 CV 768
                                              )
               Plaintiff,                     )       JUDGE PAMELA A. BARKER
                                              )
         v.                                   )
                                              )       MEMORANDUM OF OPINION
 Officer Ryan McMahon, et al.,                )       AND ORDER
                                              )
               Defendants.                    )



         Pro se Plaintiff Ernest C. Harris filed this action against Cleveland Police Officers

 Ryan McMahon and Officer Pollack, Cleveland Mayor Frank Jackson, and Cleveland Police

 Chief Calvin D. Williams. In the Complaint, Plaintiff states that during his arrest, he heard

 officers commenting about his LeBron James high school basketball jersey and asking each

 other if they thought it was real and whether they thought Plaintiff stole it. He does not assert

 any legal causes of action. He seeks monetary damages.

       STANDARD OF REVIEW

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon which

relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S.

319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville,
                                             1
   Case: 1:21-cv-00768-PAB Doc #: 3 Filed: 07/23/21 2 of 3. PageID #: 15



99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or fact when it is premised

on an indisputably meritless legal theory or when the factual contentions are clearly baseless.

Neitzke, 490 U.S. at 327.

       A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A pleading

must contain a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in the pleading

must be sufficient to raise the right to relief above the speculative level on the assumption that all

the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555. The Plaintiff is not

required to include detailed factual allegations, but must provide more than “an unadorned, the-

Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers

legal conclusions or a simple recitation of the elements of a cause of action will not meet this

pleading standard. Id. In reviewing a Complaint, the Court must construe the pleading in the

light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th

Cir.1998).

       DISCUSSION

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted. To meet

minimum notice pleading requirements, the Complaint must give the Defendants fair notice of

what the Plaintiff’s legal claims are and the factual grounds upon which they rest. Bassett v.

National Collegiate Athletic Ass’n, 528 F.3d 426, 437 (6th Cir. 2008). Plaintiff’s Complaint

contains very few facts and no indication of a legal cause of action he intends to assert. It does

not meet these minimum criteria.


                                                  2
   Case: 1:21-cv-00768-PAB Doc #: 3 Filed: 07/23/21 3 of 3. PageID #: 16



       CONCLUSION

       Accordingly, Plaintiff’s Application to Proceed In Forma Pauperis is granted and this

action is dismissed pursuant to 28 U.S.C. §1915(e). The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.

         IT IS SO ORDERED.



                                                     s/Pamela A. Barker
                                                     PAMELA A. BARKER
         Date: July 23, 2021                         U. S. DISTRICT JUDGE




                                                3
